Exhibit 10.1

Donnelley Financial Solutions

Annual Incentive Plan

(Effective March 2, 2018)

OVERVIEW

The Donnelley Financial Solutions Annual Incentive Plan (the “Annual Incentive
Plan” or the “Plan”) is designed to promote the growth and profitability of
Donnelley Financial Solutions, Inc. (“Donnelley Financial” or the “Company”) and
its subsidiaries with incentives to reward and enhance the retention of eligible
employees. Awards are made depending on the Company’s financial performance and
on how well an eligible employee performs against any applicable individual
objectives that link to and support Donnelley Financial’s corporate, strategic
and financial priorities.

The Plan is a sub-plan of the Donnelley Financial Solutions, Inc. 2016 Amended
and Restated Performance Incentive Plan (the “2016 PIP”) and is subject to all
of the terms and conditions set forth therein.

The Compensation Committee of the Board of Directors (the “Committee”)
administers the Plan. The Committee has authority to establish rules and
regulations for the Plan’s implementation and administration, including the
authority to impose limitations and conditions, with respect to competitive
employment or otherwise, that are not inconsistent with the Plan’s purposes.

PARTICIPATION

Eligibility is limited to officers selected by the Committee and other employees
designated as eligible by position in the organization (“eligible participant”
or “participant”).

TARGET AWARD PERCENTAGE AND PERFORMANCE CRITERIA

Each eligible participant’s target incentive opportunity under the Annual
Incentive Plan is a percentage of such participant’s rate of base salary as of
December 31 of the Plan Year (as defined below), or such other amount as
determined by the Committee. This is referred to as the “Target Award
Percentage” and will be communicated to eligible participants annually. Eligible
base salary does not include disability benefit payments. Unless otherwise
determined by the Committee, the “Plan Year” for any year is the calendar year.

Prior to or following the commencement of each Plan Year, the Target Award
Percentage applicable to each participant will be established or otherwise
determined, as well as the performance goals applicable to such participants
(the “Performance Criteria”).

The Performance Criteria may be based on one or more of the “performance goals”
listed in Section II.2 of the 2016 PIP and/or other performance criteria (either
separately or in combination) with regard to the participant’s individual
performance or the performance of the Company (including a subsidiary, division,
unit or department thereof). Further, the Committee may determine in its
discretion, either during or after the Plan Year, to adjust or disregard the
Performance Criteria for changes in accounting methods, tax law changes,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances, or other
extraordinary events.

Unless otherwise determined by the Committee, any Performance Criteria relating
to a participant’s individual performance shall be determined each year in
consultation with the participant and his or her manager and communicated to the
participant in writing as part of the objective goal-setting process. Final
determination of achievement of any such Performance Criteria will be made in
the Committee’s discretion in consultation with management.



--------------------------------------------------------------------------------

AWARD DETERMINATIONS

The Committee will determine the percentage, if any, of the participant’s Target
Award Percentage to be paid out based upon the Company’s and/or the
participant’s level of attainment of the Performance Criteria, or any other
criteria as determined by the Committee in its sole discretion, in each case,
subject to any adjustments as described above. In addition to the Performance
Criteria, the Committee may, at any time, establish (and, once established,
rescind, waive or amend) additional conditions and terms of payment of awards
(including, but not limited to, the achievement of other financial, strategic or
individual goals, which may be objective or subjective) as it may deem desirable
in carrying out the purposes of the Plan. The Committee will have the sole
discretion to determine whether all or any portion of, or an amount greater
than, a participant’s Target Award Percentage shall be paid, and the specific
amount, if any, to be paid to each participant, subject in all cases to the
terms, conditions and limits of this Plan. The Committee’s determination of
whether a participant has attained, in whole or in part, the participant’s
Performance Criteria for a Plan Year, shall be final and binding.

AWARD AMOUNT AND PAYMENT

Awards will be paid following the Plan Year after the Committee has determined
the achievement of the Performance Criteria (including any additional conditions
and terms as described above). Except as otherwise provided herein, or
determined by the Committee, any award to be paid under the Plan shall be paid
to participants within 2 1/2 months after the end of the Plan Year (i.e., by the
following March 15). A participant must be on the payroll of the Company as of
the date of payment of the award to receive an award. Special provisions apply
to retirees and in the case of a participant’s death or Disability. (Please
refer to the Changes in Employment Status section of this document for details.)

No participant shall have any right to payment of any amounts under the Plan
unless and until the Committee determines the amount of such participant’s award
and that such award shall be paid. In addition to the authority described above
to adjust Performance Criteria, the Committee also has discretionary authority
to increase or decrease the amount of any award otherwise payable if it
determines that an adjustment is appropriate to better reflect the actual
performance of the Company, business unit and/or the participant. Additionally,
the Committee has discretionary authority to reduce the amount of the award
otherwise payable if it determines that any participant engaged in misconduct.

BENEFITS AND TAX TREATMENT

Award payments are subject to applicable deductions, including social security
taxes and federal and applicable state and local income tax withholding.

The treatment of award payments as compensation for purposes of other Donnelley
Financial employee benefits plans is determined by the terms of the applicable
plans.

CHANGES IN EMPLOYMENT STATUS

 

A. PROMOTIONS, DEMOTIONS, TRANSFERS, CHANGES IN ASSIGNMENT

If a participant is promoted, demoted, transferred to or between business units
or from corporate during the year, any award payout normally will be calculated
by prorating the payouts for each eligible position based on the Target Award
Percentage and the time assigned to that position. Notwithstanding the
foregoing, the Committee shall have the authority to determine any adjustments
and the amount, if any, to be paid in respect of any such award.

 

~ 2 ~



--------------------------------------------------------------------------------

B. NEW HIRE

Employees hired on or prior to September 30th of the Plan Year shall be eligible
to participate in the Annual Incentive Plan in the year of hire for the prorata
portion of the Plan Year in which they are employed if designated. Eligible
employees hired after September 30th of the Plan Year shall not be eligible to
begin participation in the Plan until the following Plan Year, except as
otherwise set forth in an applicable offer letter or employment agreement and
except for those who receive approval for participation from the Company’s Chief
Human Resources Officer.

 

C. RETIREMENT, DEATH or DISABILITY

A participant’s retirement*, death, or Disability** during a Plan Year or prior
to the payment date will not disqualify a participant from eligibility to
receive a pro rata award based on the Committee’s determination of the Plan’s
funding level, the participant’s Personal Objective Percentage and achievement
of the participant’s personal objectives, each as determined by the Committee in
its discretion.

 

* For purposes of the Plan, “retirement” generally means (i) retirement at age
65, or (ii) retirement at or after age 55 with 5 or more years of continuous
service.

 

** For purposes of the Plan, “Disability” means disability as defined as in the
Company’s long-term disability policy as in effect at the time of the
participant’s disability.

ADMINISTRATION

In addition to the specific authority set forth herein , the Committee has full
discretionary authority to administer the Plan and make all determinations
hereunder, including, but not limited to, the authority to determine the
performance achievement attained under the Plan and the amount of pay out, if
any, of any award. The Committee may delegate to a subcommittee or any members
or members of Donnelley Financial’s management the authority to administer the
Plan and/or make any determinations under the Plan. Except as specifically
provided to the contrary, references herein to the Committee include any
subcommittee, individual or individuals to whom the Committee has delegated some
or all of its duties and powers.

Donnelley Financial retains the right to amend or terminate the Plan at any
time.

Questions regarding the Plan should be directed to the Donnelley Financial Human
Resources Department.

 

~ 3 ~